RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 

Status of Claims
Claims 17-35 are subject to the following restriction requirement(s).  Claims 1-16 are canceled.  

Examiner Comment
Examiner Comment Regarding Restriction
In the case of species election, upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  
Additionally, if following election, during examination, it becomes clear that examination would be advanced by canceling all or portions of this restriction requirement to re-join withdrawn claims or to allow amendment to include withdrawn subject matter, then Applicant may request an interview.    

Priority
On the 2/9/2018 ADS, priority is claimed to as early as 8/19/2015.  Copies of 2/23/2017 WO 2017/029449 (PCT/FR2016/052082, as claimed on the 2/9/2018 ADS) and 10/20/2015 French patent 1559961 (also claimed on the 2/9/2018 ADS) are of record in the instant application but not a copy of 8/19/2015 French patent 1501752 (also claimed on the 2/9/2018 ADS).

Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group or species is claimed in a national stage application, the requirement for unity 
The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the groups or species are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

Species Restriction
Species election A: types of relations for determining observation times
Claims 17-32 and 34-35 recite distinct species.  
Claim 33 is generic to this and all present elections (A-D).
Please elect one of these species and associated claims:  
Species (A.i) as recited in claims 17-32 and 34 (withdraw claim 35) or
Species (A.ii) as recited in claim 35 (withdraw claims 17-32 and 34). 
Species election B: types of relation for TCD95 determination
Claims 22-25 recite distinct species.  
Claims 17-21 and 26-35 are generic to this election.
Please elect one of claims 22-25 (the other claims among 22-25 will be withdrawn). 
Species election C: types of relation for TCP(D) determination
Claims 26-27 recite distinct species.  
Claims 17-25 and 28-35 are generic to this election.
Please elect one of claims 26-27 (the other claim among 26-27 will be withdrawn).  

Species election D: types of relation for tumor volume determination
Claims 30-32 recite distinct species.  
Claims 17-29 and 33-35 are generic to this election.
Please elect one of claims 30-32 (the other claims among 30-32 will be withdrawn).   

Regarding all species elections
The above species do not relate to single general inventive concepts under PCT Rule 13.1 because, under PCT Rule 13.2 and based on the current record, they do not clearly recite shared special technical features among the claims of each genus.
Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, claims are generic as identified above.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirement(s) herein must include each of:
(A) election of species A to be examined, one of A.i or A.ii, as described above, even though the requirement may be traversed (37 CFR 1.143); 
(B) election of species B to be examined, one claim, as described above, even though the requirement may be traversed (37 CFR 1.143); 
(C) election of species C to be examined, one claim, as described above, even though the requirement may be traversed (37 CFR 1.143); and 
(D) election of species D to be examined, one claim, as described above, even though the requirement may be traversed (37 CFR 1.143).
Any claims non-elected in any of (A-D) will be withdrawn.  Applicant may add new claims to be interpreted as elected and examined if such claims are either generic to or directed to the elected species among each of (A-D).

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the 
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631